Citation Nr: 0723526	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  07-00 108A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the basis of 
clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Roxanne D. Neloms, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board on a motion filed by the 
veteran, who is the moving party.  In a January 2007 
statement it was contended that a Board decision of March 20, 
1998, which denied a compensable rating for service-connected 
residuals of a tonsillectomy, should be revised or reversed 
on the basis of CUE.


FINDINGS OF FACT

1.  The Board decision of March 20, 1998, was consistent with 
the evidence then of record and the law in effect at that 
time.

2.  To the extent any error was committed in the Board 
decision of March 20, 1998, the record does not reflect that 
had it not been made it would have manifestly changed the 
outcome.


CONCLUSION OF LAW

The Board's decision of March 20, 1998, was not the product 
of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1403, 20.1404 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, as a general rule, VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to claims of CUE in prior Board 
decisions or in prior rating decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).  

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

        (2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 
Simmons v. Principi, 17 Vet. App. 104 (2003).

The January 2007 motion essentially contends that the March 
1998 Board decision was the product of CUE because it is 
asserted that it was not based upon a thorough and 
contemporaneous examination as mandated by a June 1997 Board 
remand.  Although it was acknowledged that a VA medical 
examination was conducted in September 1997, the motion 
contends that this examination was inadequate, in part, 
because it did not evaluate the veteran for complaints of 
hearing loss, loss of balance, dizziness, and hypertension as 
residuals of the service-connected tonsillectomy.  In short, 
the motion contends that there was a violation in the duty to 
assist.  However, a violation in the duty to assist does not 
constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Moreover, the Court has indicated that an inadequate 
examination does not constitute CUE.  See Henry v. Derwinski, 
2 Vet. App. 88, 90 (1992) (An error made by a VA doctor who 
examines a veteran is "not administrative error during the 
adjudication process which would require the prior decision 
to be reversed or amended...").

The Board further notes that service connection has been 
denied for hearing loss, hypertension and vertigo, to include 
as secondary to the tonsillectomy by an October 1968 Board 
decision.  More recently, a May 2004 Board decision found 
that new and material evidence had not been received to 
reopen claims of service connection for hypertension and 
vertigo.  Consequently, these symptoms are not for 
consideration in evaluating the service-connected 
tonsillectomy residuals, and, thus, the fact they were not 
evaluated by the September 1997 VA medical examination was 
not error.

In addition, a review of the March 1998 Board decision 
reflects that it accurately summarized the medical evidence 
then of record, as well as the applicable statutory and 
regulatory criteria.  Therefore, the record indicates that 
the Board's March 1998 decision was consistent with the 
evidence then of record and the law in effect at that time.

There being no other assertions of CUE regarding the March 
20, 1998, decision, the Board concludes that to the extent 
any error was committed in that decision, the evidence does 
not show that, had it not been made, it would have manifestly 
changed the outcome; it is not absolutely clear that a 
different result would have ensued.  Accordingly, that 
decision was not the product of CUE, and the benefit sought 
must be denied.  See 38 C.F.R. § 20.1403.

	(CONTINUED ON NEXT PAGE)




ORDER

Inasmuch as the March 20, 1998, Board decision was not the 
product of CUE, the motion is denied.



                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



